Citation Nr: 0118524	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  



INTRODUCTION

The veteran had active duty service from May 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for hepatitis C.  


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran's hepatitis C is related to his service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 1999); Veterans Claims Assistance Act (section 
4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 3.102, 3.303 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO had 
the benefit of the explicit provisions of the VCAA, and VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the RO's February 2001 decision that the evidence 
did not show that his hepatitis C was related to his service.  
That is the key issue in this case, and the rating decision, 
as well as the statement of the case (SOC), informed the 
appellant that evidence of service connection was needed to 
substantiate his claim.  Moreover, the appellant was informed 
in a January 2001 letter of the types of evidence needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, and the letter sent to the appellant informed 
him of the information and evidence needed to substantiate 
this claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any obtainable 
evidence not of record that might aid his claim or that might 
be pertinent to the bases of the denial of this claim.  The 
RO also requested and obtained VA and non-VA medical records, 
and has obtained the veteran's service medical records from 
the National Personnel Records Center.  The Board therefore 
finds that there is sufficient evidence of record to decide 
the claim properly.  Finally, in a "statement of accredited 
representative in appealed case" (VA Form 646), dated in 
April 2001, the veteran's representative stated that the duty 
to assist had been complied with.  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

The veteran argues, in essence, that service connection is 
warranted for hepatitis-C.  No specific arguments have been 
advanced.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d) (2000).  In such instances, a grant of service 
connection is warranted when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  Id.

The veteran's service medical records do not contain any 
references to hepatitis.  They show that he was treated for 
respiratory symptoms in February 1973.  The assessments were 
asthma and bronchitis.  A separation examination report, 
dated in January 1974, contains no relevant complaints or 
findings.  

Post-service medical evidence includes VA and non-VA 
outpatient treatment, hospital and examination reports, dated 
between 1985 and 2000, as well as records from the Social 
Security Administration.  These records include a July 2000 
VA general medical examination report which show that the 
veteran tested positive for the hepatitis C virus.  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between the veteran's 
hepatitis C and his service.  The service medical records do 
not contain any evidence of such high-risk activity as drug 
or alcohol abuse, tattooing, piercings, acupuncture or shared 
toothbrushes or razor blades.  The Board further points out 
that the post-service medical evidence indicates that the 
veteran had engaged in high-risk activity for hepatitis C 
after separation from service.  Specifically, these high-risk 
activities include a history of alcohol and drug abuse.  See 
e.g., VA hospital reports, dated in November 1986 and May 
1991, VA examination reports, dated in November 1986, August 
1994 and July 2000.  In any event, there is no competent 
opinion in the claims file which links the veteran's 
hepatitis C to his service.  In this regard, a VA general 
medical examination report, dated in August 1994, shows that 
the examiner linked the veteran's chronic liver disease to 
his chronic ethanolism.  

The Board has considered the veteran's allegations that his 
hepatitis C should be service connected.  His statements are 
not competent evidence of a nexus between hepatitis C and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for service connection for hepatitis C must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for hepatitis C is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 


